Opinion
Per Curiam,
Wayman Taylor appeals from the judgment of sentence imposed by the court following his conviction by a jury in Dauphin County of murder in the second degree. The sufficiency of the evidence to sustain the jury’s verdict is not questioned; however, we have read the record and are completely satisfied that the trial evidence supports the conviction.
Although no request for further instructions, or exceptions of any nature were entered to the charge of the court to the jury at trial, the appellant now maintains that in two instances it was erroneous and a new trial is required. We have studied the charge in its entirety and conclude that nothing therein warrants a reversal of the judgment. The issues for decision were correctly and clearly defined and submitted in a fair manner.
Judgment affirmed.
*619Mr. Chief Justice Bell took no part in the consideration or decision of this case.
Mr. Justice Roberts concurs in result.